Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (US 2018/0057658 A1).
Regarding Claims 1-7, Qiu discloses a thiol-epoxy resin (para 0005, lines 8-10), which is a reaction product of a polythiol and an epoxy resin, each of which has a functionality of 2 or more (para 0006). Qui discloses the polythiol is of the formula R2(SH)y, wherein R2 has a valence of y, y is 2, and R2 comprises polysiloxane polymer having pendent or terminally active –SH groups (paras 0028, 0030). Qui discloses the epoxy is a mesogenic compound such as the compound

    PNG
    media_image1.png
    88
    314
    media_image1.png
    Greyscale


Regarding Claim 11, Qiu discloses all the limitations of the present invention according to claim 1 above. While there is no disclosure that the polyepoxy resin of Qui exhibits a liquid phase, given that Qui discloses a polyepoxy resin as presently claimed, including mesogen structure identical to that presently claimed, it is clear that the polyepoxy resin of Qiu would inherently exhibit a liquid crystal phase. Further, the specification of the present invention states that an epoxy resin having a mesogenic structure has a nature that molecules are stacked in a cured product to develop liquid crystallinity (para 0014); therefore, the polyepoxy resin of Qiu, having a mesogenic structure, necessarily has a nature that molecules are stacked in a cured product to develop liquid crystallinity.
Regarding Claim 12, 
Regarding Claim 13, Qiu discloses all the limitations of the present invention according to claim 12 above. Qiu further discloses the resin composition comprises scattering beads or particles and/or fillers (para 0096).
Regarding Claim 15, Qiu discloses all the limitations of the present invention according to claim 12 above. While there is no disclosure that the resin composition of Qui is capable of forming a high order structure, given that Qui discloses a resin composition as presently claimed, including polyepoxy having a mesogen structure identical to that presently claimed, it is clear that the resin composition of Qiu would inherently be capable of forming a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Qiu, having a polyepoxy resin, necessarily can form a high order structure.
Regarding Claim 16, Qiu discloses all the limitations of the present invention according to claim 12 above. Qiu further discloses the resin composition is the matrix of the quantum-dot layer (sheet) (para 0005, lines 8-10).
Regarding Claim 17, Qiu discloses all the limitations of the present invention according to claim 12 above. Qiu further discloses the resin composition 
Regarding Claim 18, Qiu discloses all the limitations of the present invention according to claim 17 above. While there is no disclosure that the partially cured resin composition layer of Qui is a high order structure, given that Qui discloses a partially cured resin composition layer as presently claimed, including polyepoxy having a mesogen structure identical to that presently claimed, it is clear that the partially cured resin composition layer of Qiu would inherently be a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Qiu, having a polyepoxy resin, which comprises the partially cured resin composition layer, can form a high order structure.
Regarding Claims 19 and 21, Qiu discloses all the limitations of the present invention according to claim 12 above. Qiu further discloses the resin composition is the matrix of the quantum-dot layer (sheet) and is cured (para 0005, lines 8-10).
Regarding Claims 20 and 22, Qiu discloses all the limitations of the present invention according to claims 19 and 21 above. While there is no disclosure that the cured resin composition layer of Qui is a high order structure, given that Qui .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu as applied to claims 6 and 1 above, and further in view of Clough (US 2017/0174970 A1).
Regarding Claim 8, Qiu discloses all the limitations of the present invention according to claim 6 above. While Qiu discloses a generic polysiloxane-thiol compound, Qiu does not disclose the specific siloxane structural unit as claimed.
Clough discloses a polydiorganosiloxane compound having thiol functionality, which is represented by the formula R5(R3)2SiO((R3)2SiO)w(R3R4Sio)z(Si(R3)2R5, wherein each R3 independently represents methyl or phenyl, each R4 independently represents mercaptoalkyl groups having from 2 to 12 carbon atoms, each R5 independently represents methyl, phenyl, or mercaptoalkyl groups having from 2 to 12 carbon atoms, w = 1 or more, and z = 0 or more (para 0036). This thiol-functional polydiorganosiloxane compound is suitable for use in thermal management systems of electronics such as semiconductors and lighting systems (para 0068).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Qiu to incorporate 1 to Y3 independently represent a mercapto group.
Regarding Claims 9 and 10, Qiu in view of Clough disclose all the limitations of the present invention according to Claims 6 and 1 above. Qiu discloses the polysiloxane-thiol having a functionality of 2 (para 0006). Clough discloses the thiol-functional polydiorganosiloxane, which is used as the polysiloxane-thiol as shown above, can be difunctional (i.e. when each R5 is a mercaptoalkyl group and z=0) and has an average thiol equivalent weight of 1200 Daltons or more (para 0022). Therefore, the polysiloxane-thiol of the resin composition has a weight average molecular weight of 2400 or more (1200x2).
Qiu discloses the molar ratio of epoxy groups to thiol groups to produce the epoxy resin is preferably 1:0.9 (para 0049). Qiu discloses epoxy resins such as the large poly(mesogenic) epoxy of para 0046 

    PNG
    media_image2.png
    111
    551
    media_image2.png
    Greyscale

.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu as applied to claim 13 above, and further in view of Oh et al. (US 2015/0378216 A1).
Regarding Claim 14, Qiu discloses all the limitations of the present invention according to Claim 13 above. Qiu does not explicitly disclose a content of filler, however Qiu does disclose the use of scattering beads or particles, i.e. filler, to increase the optical path length and improve quantum dot absorption and efficiency (para 0096). Therefore, it would have been obvious to one of ordinary skill in the art to use scattering beads or particles in amount, including that presently claimed, to produce desired quantum path length as well as quantum dot absorption and efficiency.
Alternatively, Oh discloses a quantum-dot composite film comprising first and second scattering particles, wherein the total content of the scattering particles is 2-60% by volume in order to effectively scatter light while maintaining the efficiency of the quantum dots (paras 0201, 0207).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to produce the quantum dot layer using the epoxy resin composition comprising 2-60% scattering particles (filler). Doing so would effectively scatter light while maintaining the efficiency of the quantum dots.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu as applied to claim 12 above, and further in view of Swier et al. (US 2015/0290887 A1).
Regarding Claims 23 and 24, Qiu discloses all the limitations of the present invention according to claim 12 above. Qiu discloses the epoxy resin composition is the matrix of a quantum dot layer and can be cured or partially cured (paras 0005, 0103). Qiu does not disclose the resin layer is provided on or above a metal foil or metal substrate.
Swier discloses an optical assembly comprising an organosiloxane block copolymer layer (para 0006) provided on a substrate such as metal foil (para 0072, lines 16-17). The substrate protects the surface of the optical assembly and can be load bearing (paras 0072-0073).
It would have been obvious to a person having ordinary skill in the art to modify Qiu to incorporate the teachings of Swier to provide the cured or partially .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu as applied to claim 12 above, and further in view of Nishiyama et al. (US 2012/0251830 A1).
Regarding Claim 25, Qiu discloses all the limitations of the present invention according to claim 12 above. Qiu does not disclose a power semiconductor device as claimed.
Nishiyama discloses the figure (1) below wherein a power semiconductor device 100 constituted by laminating a copper plate 4 provided with a power semiconductor chip 10 through the intermediary of a solder layer 12, a resin sheet 2 according to the present invention, and a radiating base 6 placed on a water-cooling jacket 20 through the intermediary of a grease layer 8. Since a heat generator including the power semiconductor chip 10 contacts a heat radiating member through the intermediary of the resin sheet 2 according to the present invention, efficient heat dissipation can be conducted (para 0122). Nishiyama discloses the resin sheet 2 is made from mesogenic epoxy (abstract, 0019) in order to attain high thermal conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to use the epoxy of Qiu in the power semiconductor device of Nishiyama in order to produce semiconductor device with good thermal conductivity.

    PNG
    media_image3.png
    316
    624
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787